PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/653,501
Filing Date: 18 Jul 2017
Appellant(s): Andersson et al.



__________________
William L. Warren
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/26/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection of claims 1, 4-6 and 8-10 under pre-AIA  35 U.S.C. § 112, first paragraph has been withdrawn.
(2) Response to Argument
In response to appellant’s argument at page 7 that The Examiner errs by failing to identify an apparent reason to modify Surapaneni’s device to provide an upright release position different from an operating position, the examiner disagrees. As an initial matter, it appears that appellant has provided a conflicting argument. While appellant states that the examiner has not provided a rationale as to why one of ordinary skill would modify the device of Surapaneni, appellant also goes onto re-state what appears to be the examiners reason to modify the device of Surapaneni in view of the teachings of Van der Heiden. Appellant has stated that the examiners reason to modify the device of Surapaneni is not an apparent reason, the examiner disagrees. Differing views of the claimed language and the prior art of record than that of the appellant’s should not relegate the examiner’s reason to modify the device of Surapaneni in view of the teachings of Van der Heiden. It is clear that appellant disagrees with the examiner’s position however, it is also clear that the examiner has provided an adequate reason to modify the device of Surapaneni at page 10 in the Final office action dated 04/15/2021. 
the Examiner fails to identify an apparent reason for modifying the apparatus of Surapaneni in the manner relied on by the Examiner, the examiner disagrees. While Surapaneni does disclose a particular method of operation (i.e., providing a gentle sway motion) as pointed out by applicant, the proposed modification in view of Van der Heiden would offer an additional method of improving oxygen transfer and mixing of the cell culture which is required in order to provide more optimal cell growth conditions as discussed in the previous rejection(s). Therefore, the examiner maintains that an apparent reason for modifying the apparatus of Surapaneni was identified.
In response to appellant’s argument at page 8 that The Examiner provides no apparent reason as to why an upright position is required for providing a wave motion in the device of Surapaneni, or why one having ordinary skill in the art would have attempted to operate Surapaneni’s device, or otherwise provide a wave motion, in an upright position, the examiner disagrees.
It appears that appellant is arguing about how Surapaneni operates (i.e., how the flow bioreactor is agitated). Surapaneni clearly states that the continuous flow bioreactor 500 is agitated by an agitation means connected to the bottom surface of platform 510. The smooth, circular motion of the contents is created by a triple axial motion of pitch, yaw, and roll, which is effectuated by programmable motion of the motors. See paragraph 82 of Surapaneni. It is the position of the Office that adjusting the pitch correlates to facilitating extension of the tray from an operating position to an upright position.  It is clear that Surapaneni discloses the necessary components (i.e., a motor that changes the pitch of the platform holding the flow bioreactor) to enable the flow bioreactor to be placed in an upright position.

In response to appellant’s argument at page 8 that The Examiner errs conflates by the operational motion of the platform relative to the base with the motion of a tray relative to the platform, the examiner disagrees.
Again, it appears that appellant is arguing about how Surapaneni and Van der Heiden operate (i.e., how the flow bioreactor is agitated and/or pivoted). However, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. Thus, a method of operation does not patentably distinguish an apparatus from the prior art.
Appellant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See MPEP § 2145 (IV). As previously disclosed in the Final office action 04/15/2021, the examiner noted that Surapaneni does not explicitly disclose pivoting of the tray about a second pivot axis up and away from the platform changes the second angle, the changes in the first and second angles occurring cooperatively to facilitate extension of the tray from an operating position parallel to the platform to an upright release position.
Van der Heiden discloses an apparatus for culturing cells comprising a container [2] secured to a platform [7] with a first end [5] pivotally connected to rotating beam [8] which is driven by a motor [4] to rotate around a rotation axis [9] and second end [15] pivotally connected to second beam [18] is rotatable with respect to a second rotation axis [19] such that the second beam [18] is free to move back and forth along an arched path [16] see at least paragraphs 30-31; also see whole document. Van der Heiden also discloses other types of containers and other types of retaining means for retaining the container may also be applied, such as a tray as discussed in at least paragraph 29.
It would have also been obvious to one of ordinary skill in the art at the time the invention was made to modify Surapaneni with a tray being pivotally connected to the platform second end pivoting the tray about a second pivot axis, as taught by Van der Heiden in order to induce a gentle sway (rocking) motion to the liquid medium in the container, the gentle sway (rocking) motion contributing to the necessary oxygen transfer and mixing required for optimal cell growth.
Therefore, the device disclosed by Surapaneni in view of Van der Heiden is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Surapaneni in view of Van der Heiden is capable of providing the operating conditions… Therefore, the examiner maintains that Surapaneni as modified by Van der Heiden discloses the necessary components to enable the flow bioreactor and/or tray to be placed in an upright position.
In response to appellant’s argument at page 9 that The Examiner errs by conflating the pivoting of van der Heiden’s platform with the pivoting of a tray, the examiner disagrees. It appears that Appellant is arguing about how Van der Heiden operates (i.e., how the flow bioreactor is pivoted). Van der Heiden was relied upon for showing that it was well known in the art to provide a platform (e.g., tray) that may be pivoted about a second pivot axis up and away from a base 
Van der Heiden discloses an apparatus for culturing cells comprising a container [2] secured to a platform [7] with a first end [5] pivotally connected to rotating beam [8] which is driven by a motor [4] to rotate around a rotation axis [9] and second end [15] pivotally connected to second beam [18] is rotatable with respect to a second rotation axis [19] such that the second beam [18] is free to move back and forth along an arched path [16] see at least paragraphs 30-31. Van der Heiden also discloses other types of containers and other types of retaining means for retaining the container may also be applied, such as a tray as discussed in at least paragraph 29.
Therefore, the examiner maintains that it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Surapaneni with a platform comprising a tray being pivotally connected to the platform second end pivoting as taught by Van der Heiden  such that the tray is pivoted about a second pivot axis, in order to induce a gentle sway (rocking) motion to the liquid medium in the container, the gentle sway (rocking) motion contributing to the necessary oxygen transfer and mixing required for optimal cell growth.
Moreover, the device disclosed by Surapaneni as modified is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Surapaneni in view of Van der Heiden is capable of providing the operating conditions (pivoting the tray about a second pivot axis up and away from the platform changes the second angle) as listed in the intended use section of the claim.
 Additionally, appellant is reminded that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in 
In response to appellant’s argument at page 10 that The Examiner errs in characterizing Surapaneni’s lever 585 as being a base, the first paragraph of the rejection of claims 1, 4-6 and 8-10 under 35 U.S.C. §103 as set forth in the Office action date 04/15/2021 contained a typographical error, namely that the base of Surapaneni was identified as element 585 instead of element 582. This typographical error does not change the rejection of claims 1, 4-6 and 8-10 and does not constitute a new ground of rejection because Surapaneni as modified clearly teaches all of the elements of claims 1, 4-6 and 8-10. 
In response to appellant’s argument at pages 11-13 that The Examiner errs by reading out the structural configuration of the device providing two different positions (operating and upright position) as being mere intended use, the examiner disagrees.
Again, it appears that appellant is arguing about how the combination Surapaneni, Van der Heiden and Wieclawski operates (i.e., how the flow bioreactor is agitated and/or pivoted). It is clear from the claim language that the “operating and upright positions” are result of operating conditions set forth in the instant invention. However, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. Furthermore, in the absence of further positively recited structure the device of Surapaneni, Van der Heiden and Wieclawski is capable 
In response to appellant’s argument at page 14 that The Examiner errs in applying the doctrine of routine optimization by failing to establish an art-recognized variable having a recognized result, the examiner disagrees.
The Examiner maintains that it appears that appellant is referring to the “obvious to try” line of reasoning as discussed in the MPEP 2144.05(II)(B). However, while MPEP 2144.05(II)(B) begins with a discussion of the In re Antonie case law that states that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because “obvious to try” is not a valid rationale for an obviousness finding,  MPEP 2144.05(II)(B) then goes on to state that KSR states that the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. Therefore, the fact that a particular parameter (e.g., placing the device in operating, attaching and/or releasing position) has not been recognized as a result-effective variable in the prior art of record, does not mean that there would not be other motivation to vary the parameter as a part of routine optimization.
Furthermore, the examiner maintains that claim 1 merely defines that at least one gas spring damper extends between a platform and a tray, such that a first end of the gas spring damper is coupled to the tray and a second end of the gas spring damper is coupled to the platform. The changes in the first and second angles occurring cooperatively to facilitate extension of the tray from an operating position parallel to the platform to an upright release position as claimed 
In response to appellant’s argument at page 15 that The Examiner errs by relying on the non-analogous reference of Wieclawski, which pertains to a vehicle seat assembly, and which is not pertinent to bioreactors, the examiner disagrees. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Wieclawski and the claimed invention look to solve a common problem that of using a gas spring damper to regulate the height and angle of a platform/object. Wieclawski teaches gas spring dampers with an integral locking mechanism that may be connected to a hinge and is configured to move between a locked position and an unlocked position. Therefore, it is the position of the Office that Wieclawski was well known in the art at the time of the invention and is reasonably pertinent to the problem such that it would indeed have commended itself to one of ordinary skill in the art.
The Examiner errs by attempting to establish the obviousness of differences (gas spring damper) instead of the obviousness of the claim as a whole, the examiner disagrees. 
It is the position of the Office that providing a gas spring damper to regulate the height and angle (e.g. rocking) of a platform to prevent delicate cells from being damaged during stirring/mixing is well within the level of ordinary skill at the time the claimed invention was made and was not knowledge gleaned only from the appellant’s disclosure. Furthermore, coupling the gas spring damper to the platform and the base would have been prima facie obvious. Therefore, the examiner maintains that the claimed invention as a whole would have been obvious to one of ordinary skill.
Therefore, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant’s disclosure, such a reconstruction is proper.
In response to appellant’s argument at page 17 that The Examiner errs by failing to establish a prima facie case of obviousness, the examiner disagrees. As evidenced by the arguments above, it is the position of the Office that the invention of claim 1 is taught by Surapaneni in view of Van der Heiden and Wieclawski.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LYDIA EDWARDS/Examiner, Art Unit 1796                                                                                                                                                                                                        


/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796   

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                             
                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.